Citation Nr: 1429247	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-40 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  He also served in the Army National Guard of Tennessee from 1971 to 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


REMAND

The Veteran contends that he is entitled to service connection for left ear hearing loss and tinnitus as a result of his military service.

In June 2011, the Board remanded this matter to schedule the Veteran for an audiological examination to determine the nature and etiology of his claimed hearing loss and tinnitus.  In August 2011, the Veteran was provided with an audiological examination, the results of which were found insufficient by the examiner.

Accordingly, in May 2012, the Board again remanded this matter and instructed that a new VA audiological examination be scheduled to determine the nature and etiology of the Veteran's claimed left ear hearing loss and tinnitus.  A June 2012 report of contact indicated that attempts to contact the Veteran via telephone to schedule a new audiological examination were unsuccessful, and that the case was being referred to the rating board for a decision.  Thereafter, a supplemental statement of the case was issued that denied the Veteran's hearing loss and tinnitus claims based upon a failure to attend the rescheduled examination.

In a November 2012 statement, the Veteran asserted that he had not been notified of the new examination, and that he desired to be scheduled for an examination to support his appeal. 

In light of the Veteran's contention, along with the absence of any scheduling letter in the record, the Veteran must be afforded a new examination to address the nature and etiology of his left ear hearing loss and tinnitus.

The Board reminds the Veteran that VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is also advised that failure to report to the scheduled examination, without good cause, or to cooperate with the examiner in his effort to provide an adequate VA examination, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2013).  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded the appropriate audiological examination to determine whether any previously or currently diagnosed left ear hearing loss and tinnitus are related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Appropriate testing must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner must specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any degree of previously or currently diagnosed left ear hearing loss and tinnitus are related to his military service, including any verified periods of ACDUTRA or INACDUTRA during his National Guard service.  In providing this opinion, the examiner must comment specifically on the Veteran's military noise exposure and the evidence of record of an ear ache in September 1970 and bilateral hearing loss in a January 1996.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

